     Case 3:20-cv-03526-X-BN Document 1 Filed 12/01/20                  Page 1 of 7 PageID 1



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

LUCAS HORTON                                       §
                                                   §
                                                   §
v.                                                 §        CIVIL ACTION NO. ____________
                                                   §
                                                   §
PALMER ADMINISTRATIVE                              §
SERVICES, INC.                                     §

                DEFENDANT PALMER ADMINISTRATIVE SERVICES, INC.’S
                             NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Palmer Administrative Services, Inc.

(“Palmer”) files this Notice of Removal of Plaintiff Lucas Horton’s action presently pending in

the Justice Court of Dallas County, Texas, Precinct 2, Place 1, styled Lucas Horton v. Palmer

Administrative Services, Case No. JS20-00322-D. Palmer seeks to remove Plaintiff’s lawsuit to

the United States District Court for the Northern District of Texas, Dallas Division, on the basis of

federal-question jurisdiction.      As grounds for the removal, Palmer respectfully shows the

following:

                                            I.
                             STATEMENT OF GROUNDS FOR REMOVAL

         1.        On November 10, 2020, Lucas Horton (“Plaintiff”) filed a claim against Palmer in

the Justice Court of Dallas County, Texas, Precinct 2, Place 1 (the “Claim”). The Claim is styled

Lucas Horton v. Palmer Administrative Services, Case No. JS20-00322-D.

         2.        Through his Claim, Plaintiff seeks monetary damages and asserts claims for alleged

violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et. seq., (“TCPA”), and the

Texas Business and Commerce Code 305.053 (“TX 305”).

         3.        Plaintiff served a copy of his Claim on Palmer on November 18, 2020, at 9:22 A.M.



4838-9174-9047v.3 019026.00001
   Case 3:20-cv-03526-X-BN Document 1 Filed 12/01/20                    Page 2 of 7 PageID 2



       4.      In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, orders,

and other papers filed in the state court action and obtained by Palmer are attached hereto and

marked as composite Exhibit A and incorporated herein by reference.

                                   II.
            BASIS FOR REMOVAL – FEDERAL QUESTION JURISDICTION

       5.      This Court has jurisdiction over Plaintiff’s Claim and removal is appropriate

because Plaintiff could have originally filed his Claim in federal district court under

28 U.S.C. § 1331. Indeed, federal question jurisdiction exists and is invoked because Plaintiff

brings a cause of action against Palmer under the federal TCPA.

       6.      This Court has supplemental jurisdiction over Plaintiff’s state-law claim because it

is part of the same case or controversy as his other claims for relief. See Enochs v. Lamps Cnty.,

641 F.3d 155, 158 (5th Cir. 2011) (discussing the power of the federal courts to exercise

supplemental jurisdiction over state law claims under Section 1367(a)).

                                            III.
                                     VENUE AND TIMING

       7.      Venue is proper under 28 U.S.C. § 1441(a) because the state court where the Claim

is pending is in the Northern District of Texas and Dallas Division.

       8.      Palmer has timely filed this notice. Plaintiff served Palmer with the Claim on

November 18, 2020. Under 28 U.S.C. § 1446(b)(1), a notice of removal must be filed within thirty

(30) days after the receipt by the defendant of a copy of the initial pleading setting forth the claim

for relief upon which such action or proceeding is based. This Notice is file marked December 1,

2020. Therefore, this Notice of Removal is filed timely – within thirty (30) days of Plaintiff serving

Palmer with a copy of the citation and the Claim. See 28 U.S.C. § 1446(b)(1).




                                             Page 2 of 7
   Case 3:20-cv-03526-X-BN Document 1 Filed 12/01/20                  Page 3 of 7 PageID 3



                                         IV.
                              ADDITIONAL REQUIREMENTS

       9.      Under 28 U.S.C. § 1446(d), a party seeking removal shall give written notice

thereof to all adverse parties and shall file a copy of the notice with the clerk of the State court

where the action is pending. Pursuant to 28 U.S.C. § 1446(d), written notice of this removal will

be provided to Plaintiff and filed with the Justice Court Clerk of Dallas County, Texas on December

1, 2020, immediately following the filing of this Notice with this Honorable Court.

       10.     Under 28 U.S.C. § 1446 (a), this Notice of Removal must be signed pursuant to

Rule 11 of the Federal Rules of Civil Procedure. Federal Rule of Civil Procedure 11(a) requires

that every pleading, written motion, or other paper be signed by at least attorney of record in the

attorney’s name, and state the signer’s address, e-mail address, and telephone number. Further,

Federal Rule of Civil Procedure 11(b) requires that, by presenting this Honorable Court with this

Notice of Removal, the undersigned attorney certifies that to the best of his knowledge,

information, and belief, formed after an inquiry reasonable under the circumstances: (1) it is not

being presented for any improper purpose, such as to harass, cause unnecessary delay, or

needlessly increase the cost of litigation; (2) the legal contentions are warranted by existing law;

(3) the factual contentions of this Notice of Removal have evidentiary support; and (4) the factual

contentions of this Notice of Removal are warranted on the evidence. Fed. R. Civ. P. 11(b).

       11.     In accordance with Federal Rule of Civil Procedure 11(a), the required information

is provided beneath the undersigned’s signature block of this Notice of Removal. Additionally,

the undersigned certifies that this Notice of Removal: (1) is not presented for any improper

purpose; (2) is warranted by existing law; (3) has evidentiary support concerning the factual




                                            Page 3 of 7
   Case 3:20-cv-03526-X-BN Document 1 Filed 12/01/20                    Page 4 of 7 PageID 4



contentions found herein; and (4) is warranted by the evidence and law. Accordingly, this Notice

of Removal is signed pursuant to Federal Rules of Civil Procedure 11.1.

          12.      Under 28 U.S.C. § 1447(c), Plaintiff may file a motion to remand this case on the

basis of any defect other than lack of subject matter jurisdiction within thirty (30) days of the

Notice of Removal. In the event that Plaintiff seeks to remand this case, or the Court considers

remand sua sponte, Palmer respectfully requests the opportunity to submit such additional

argument or evidence in support of removal as may be necessary.

                                              V.
                                     REQUIRED DOCUMENTS

          13.      Local Rule 81.1 establishes the required form of documents that must be filed upon

removal. Specifically, Local Rule 81.1 requires that the party that removes a civil action from

state court must provide the following to the clerk for filing: (1) a completed civil cover sheet; (2)

a supplemental civil cover sheet; (3) if notice of any “related case” as defined by Local Rule

3.3(b)(3) or (b)(4); and (4) a notice of removal with a copy of each of the following attached to

both the original and the judge’s copy – (A) an index of all documents that clearly identifies each

document and indicates the date the document was filed in state court; (B) a copy of the docket

sheet in the state court action; (C) each document filed in the state court action, except discovery

material; and (D) a separate signed certificate of interested persons that complies with Local Rule

3.1(c).

          14.      Pursuant to Local Rule 81.1, a completed civil cover sheet, with the attached

supplemental civil cover sheet, will be filed concurrently with this Notice of Removal.

Additionally, there are no “related cases” as defined by Local Rule 3.3(b)(3).




    1
        See 28 U.S.C. § 1446 (a).

                                              Page 4 of 7
   Case 3:20-cv-03526-X-BN Document 1 Filed 12/01/20                     Page 5 of 7 PageID 5



        15.     In further compliance with the removal statue and Local Rule 81.1, all required

documents are being attached to this Notice of Removal as Exhibit A. Exhibit A attached to this

Notice of Removal contains an index of all documents that clearly identifies each document and

indicates the date the document was filed in the state court, as well as a copy of each document

filed in the state court action, and a signed certificate of interested parties that complies with Local

Rule 3.1(c).

        16.     The Justice Court of Dallas County, Precinct 2, Place 1, does not maintain a docket

sheet obtainable by parties to the proceeding. Accordingly, included in Exhibit A in place of the

docket sheet is a photograph of the identifying label affixed to the hardcopy folder utilized by the

state court to hold the documents filed in the state court action.

        17.     All documents required under the removal statute and Local Rule 81.1 are being

filed with or contemporaneously with this Notice of Removal as Exhibit A.

                                              VI.
                                          CONCLUSION

        Defendant Palmer Administrative Services, Inc. respectfully requests that Case No. JS20-

00322D, styled Lucas Horton v. Palmer Administrative Services, Inc., originally filed in the Justice

Court of Dallas County, Texas, Precinct 2, Place 1, be removed to the United States District for

the Northern District of Texas, Dallas Division.




                                             Page 5 of 7
Case 3:20-cv-03526-X-BN Document 1 Filed 12/01/20      Page 6 of 7 PageID 6



                                        Respectfully submitted,

                                        MUNSCH HARDT KOPF & HARR, P.C.


                                        /s/ Christopher M. Jordan _______________
                                        Christopher M. Jordan
                                        State Bar No. 24087817
                                        Earl L. Ingle
                                        State Bar No. 24097234
                                        Munsch Hardt Kopf & Harr, P.C.
                                        700 Milam Street, Suite 2700
                                        Houston, Texas 77002
                                        Telephone: (713) 222-4068
                                        Fax: (713) 222-5868
                                        cjordan@munsch.com
                                        eingle@munsch.com

                                        Aynsley Young
                                        State Bar No. 24102674
                                        500 North Akard Street, Suite 3800
                                        Dallas, Texas 75201-6659
                                        (214)855-7502 (Telephone)
                                        (214)978-4302 (Facsimile)
                                        ayoung@munsch.com


                                        ATTORNEYS FOR DEFENDANT
                                        PALMER ADMINISTRATIVE
                                        SERVICES, INC.




                               Page 6 of 7
    Case 3:20-cv-03526-X-BN Document 1 Filed 12/01/20               Page 7 of 7 PageID 7




                                 CERTIFICATE OF SERVICE

      Pursuant to Rule 5 of the Federal Rules of Civil Procedure, the undersigned counsel for the
Defendant certifies that the foregoing document has been filed with the Court and served upon all
known counsel of record via the Court’s electronic case filing system on December 1, 2020.


                                                    /s/ Christopher Jordan                     _
                                                    Christopher Jordan




                                          Page 7 of 7
4848-4998-4723v.1 019578.00003
